THE COURT
instructed the jury, that words spoken of one of the plaintiffs only, cannot be given in evidence to support the declaration. And that words spoken by each of the defendants separately, and not in the presence of each other, cannot be given in evidence upon this declaration, which charges a joint speaking.
Nonsuit. Motion to reinstate, refused.
Robert McMunn was attached as a witness. The attachment was served in the gallery of the court-room. THE COURT said that the service was not good,-being in court